Citation Nr: 1726526	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-11 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) (excluding temporary total evaluations).

2.  Entitlement to an increased rating for traumatic arthritis of the right foot, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and K.T.



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to May 1955.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg. Florida.  In that decision, the RO granted service connection for PTSD and assigned an evaluation of 30 percent, effective from January 24, 2007.  The RO also assigned a temporary 100 percent evaluation, effective from May 24, 2007, to July 31, 2007.

During the pendency of the appeal, in January 2009 and August 2009 rating decisions, the RO continued the 30 percent evaluation for PTSD.  In a December 2009 rating decision, the RO granted a temporary 100 percent evaluation for PTSD, effective from July 1, 2009, to July 31, 2009, and assigned a 30 percent evaluation, effective from August 1, 2009.  In a May 2012 rating decision, the RO denied entitlement to TDIU and increased the evaluation for PTSD to 50 percent, effective from January 24, 2007 (excluding periods of temporary 100 percent evaluations).  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

As to the issue of entitlement to an increased rating for traumatic arthritis of the right foot, the Veteran filed a claim for an increased rating in October 2009 and January 2011.  The RO did not issue a rating decision on the issue; however, the issue was addressed in a May 2012 statement of the case, and the Veteran subsequently perfected his appeal in May 2012.  Therefore, the issue is on appeal before the Board. See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In April 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of the hearings have been associated with the claims file.

In September 2015, the Board remanded the case for further development.  The case has since been returned to the Board for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Pursuant to the September 2015 remand directives, the Veteran was scheduled for VA examinations in November 2016 in connection with his increased rating claims, but the record reflects that the examinations were cancelled due to an inability to contact the Veteran.  The Veteran was scheduled for additional VA examinations in February 2017; however, he failed to report.  On review, the claims file does not show that the Veteran received notification of the date and time of the scheduled examinations.

The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination. 38 C.F.R. §§ 3.655 (a), (b) (2016).  In this case, however, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation. See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).

In addition, the AOJ issued a supplemental statement of the case (SSOC) in February 2017 and sent a copy to the Veteran at an address in Merritt Island. That mail was returned as undeliverable by the postal service.  The Board observes that other subsequent notifications have been sent to the Veteran at addresses in Melbourne and Titusville, and the address listed in the Veteran's contact information in VBMS is in West Melbourne.  Therefore, the Board finds that the AOJ should attempt to verify his complete and current mailing address and send the Veteran another copy of the February 2017 SSOC.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran to verify his complete and current mailing address.  All attempts and responses should be documented in the claims file.  

It should be noted that mail has been returned as undeliverable using an address in Merritt Island.  However, notifications have been sent to the Veteran at addresses in Melbourne and Titusville, and the address listed in the Veteran's contact information in VBMS is in West Melbourne.  

2.  After the Veteran's current address is verified, the AOJ should mail a copy of the February 2017 SSOC to the Veteran at that address.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD and right foot.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records.  

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including any treatment records and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

The examiner should also consider the Veteran's diagnosis of dementia. See July 2016 correspondence from VA psychiatrist (regarding competency).  If the examiner is unable to distinguish between the symptoms associated with the service-connected PTSD and any symptoms associated with a nonservice-connected disorder, he or she should state so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected traumatic arthritis of the right foot.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the right foot disorder.  In particular, he or she should state whether the severity of the right foot disability is moderate, moderately severe, or severe and indicate whether he has actual loss of use of the foot. 

The examiner should also indicate if there is any arthritis involving the right foot.  He or she should provide range of motion in degrees for both the right and left feet and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both feet.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion. The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.

The examiner should also identify and describe any other symptoms and manifestations associated with the Veteran's right foot disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  
If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




